DETAILED ACTION
1.	This is a Final action on the merits of application 17063738.

2.	Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-2, 18-19 is/are rejected under 35 U.S.C. 102a as being anticipated by Andrasko US 9919781.
4. 	As per claim 1 and 18, Andrasko discloses a boat comprising: an engine 123; a propulsion device 102 to generate, by driving of the engine, a propulsive force to propel a boat body; a trim changer [rotating bar attached to actuator] to change a trim angle of the boat body; a trim actuator 106 to drive the trim changer; and a controller 116 configured or programmed to control an operation of the trim actuator based on a value corresponding to a change in a boat speed. See figs 1-3, col 6 Il 63 —col. 7 line 10.
5. 	As per claim 2 and 19, Andrasko discloses the controller is configured or programmed to acquire, as the value corresponding to the change in the boat speed, at least one of an amount of change in a rotational speed of the engine or a throttle opening of the engine, and to control the operation of the trim actuator based on at least one of the amount of change in the rotational speed of the engine or the throttle opening of the engine. See figs 1-3, col 6 II 63 — col. 7 line 35.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 3-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrasko et al. and in further view of Anschuetz US 9751605. 
7. As per claims 3-9, and 20 Andrasko discloses the aforementioned limitations of claim 1, he also discloses there is direct correlation to the trim angle size based on movement of the actuator based on signals from the controller based on what is determined by the speed sensor values. The controller and trim actuator responses to speed changes are obvious [See figs 1-3, col 6 Il 63 — col. 7 line 65.] 
He does not disclose change an orientation of the trim changer (or change in other parameters) to a deceleration orientation based on the value corresponding to the change in the boat speed entering into a condition corresponding to deceleration of the boat body. Anschuetz discloses the controller is configured or programmed to control the operation of the trim actuator so as to change an orientation of the trim changer to a deceleration orientation [col. 8 line 57- col. 9 line 31]. Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have combined the disclosures to use said controller programming or configurations to trim the propulsion device and therein also the planning of the vessel.

8.	 As per claims 10-13, Andrasko discloses the aforementioned limitations of claim 1, he also discloses there is direct correlation to the trim angle size based on movement of the actuator based on signals from the controller based on what is determined by the speed sensor values. The controller and trim actuator responses to speed changes are obvious [See figs 1-3, col 6 Il 63 — col. 7 line 65.] He does not disclose change an orientation of the trim changer (or change in other parameters) to a deceleration/acceleration orientation based on the value corresponding to the change in the boat speed entering into a condition corresponding to deceleration of the boat body. Anschuetz discloses the controller is configured or programmed to control the operation of the trim actuator so as to change an orientation of the trim changer to a deceleration/acceleration of speed orientation [col. 8 line 57- col. 9 line 31]. Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have combined the disclosures to use said controller programming or configurations to trim the propulsion device and therein also the planning of the vessel.

9.	 As per claims 14-17, Andrasko discloses the aforementioned limitations of claim 1, he also discloses there is direct correlation to the trim angle size based on movement of the actuator based on signals from the controller based on what is determined by the speed sensor values. The controller and trim actuator responses to speed changes are obvious [See figs 1-3, col 6 Il 63 — col. 7 line 65.] He does not disclose the change in the boat speed so as to change an orientation of the trim changer to an orientation corresponding to any one of a high-speed state in which the boat speed is high, a deceleration state in which the boat speed is reducing from a high speed, and a low-speed state in which the boat speed is low. Regardless of what the speed state would be Anschuetz discloses the controller is configured or programmed to control the operation of the trim actuator so as to change an orientation of the trim changer to a deceleration/acceleration of speed orientation [col. 8 line 57- col. 9 line 31]. Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have combined the disclosures to use said controller programming or configurations to trim the propulsion device depending on the speed state of high/low speeds to change planning of the vessel.
Response to Arguments
10.	Applicant's arguments filed 7/26/22 have been fully considered but they are not persuasive. In response to applicant’s arguments that Andrasko does not teach modifying based on change of velocity over time, figure 5 of the reference clearly shows the upward slope of line 520 describing the property that as boat speed value increases (left to right along the x-axis), trim angle increases (upwards along the y-axis of the graph starting at line 510).  This is also shown in step 802 of figure 8.  As one of ordinary skill in the art would realize, ANY increase in vessel speed is, by definition an acceleration.  Additionally, for a vessel traveling in water, any change in speed must inherently occur over a finite amount of time, it is not instantaneous.  As described, the Andrasko reference does in fact disclose all of the claimed limitations including the newly added ones.
Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOVON E HAYES whose telephone number is (571)272-3115. The examiner can normally be reached 10am-6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOVON E HAYES/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617